Citation Nr: 1441570	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to an initial compensable rating for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from September 1961 to September 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is on file. 

In April 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  

The claim for increase for left ear hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right ear hearing loss disability is the result of service.

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the Board is granting the claim of service connection for right ear hearing loss disability, VCAA compliance need not be addressed.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  





For a Veteran who served 90 days or more of continuous, active service, and a chronic disease, such as an organic disease of the nervous system constituting sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted on a secondary basis by aggravation, that is, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease and not due to the natural progress of the nonservice-connected disease.  

For secondary service connection, the evidence must show: (1) a current disability; (2) a service-connected disability; and (3) a nexus of a connection between the service-connected disability and the current nonservice-connected disability.




Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service records show that the Veteran served in the Air Force and his occupational specialty was airplane mechanic.

On entrance examination, hearing measured by voice recognition was 15/15 bilaterally.




An audiogram in October 1961 showed that the pure tone thresholds in decibels after conversion to ISO units (International Standards Organization) were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
10
5
0
5
0

An audiogram in February 1964 showed that the pure tone thresholds in decibels after conversion to ISO units (International Standards Organization) were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
0
5
0
LEFT
10
20
35
15
10

At the time, the Veteran's noise exposure included of long hours on a flight line for over an year and exposure to small arms fire in basic training, hunting, and target practice.  The Veteran used hearing protection.

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of impaired hearing or a hearing loss disability under 38 C.F.R. § 3.385.  

In March 1965 on separation examination, pure tone thresholds after conversion to ISO units were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5



After service, a private audiology test in February 1989 shows in graphic form and a hearing loss disability of the right ear under 38 C.F.R. § 3.385.
`
In March 2007, the Veteran filed the current claim for service connection, which included bilateral hearing loss and tinnitus.  The Veteran stated that he had bilateral hearing loss and tinnitus due noise exposure as a crew chief working on jet aircraft in service.  

In September 2007 on VA examination, the Veteran attributed his hearing loss to noise exposure to jet aircraft.  He stated that he did wear hearing protection, but that the jet engine noise was still very loud.  He stated that after service he worked with sheet metal for about 35 years and hearing protection became mandatory shortly after he began working.  The audiogram showed that pure tone thresholds were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
45
55
65
LEFT
10
15
45
55
60

Speech recognition scores were 84 percent on the right and 60 percent on the left.

The VA examiner stated that the audiogram in 1964 showed a change in the left ear compared to the baseline test of 1961, but that no change was shown in the right ear and the audiogram on separation did not show hearing loss in the right ear.  The VA examiner expressed the opinion that it was less than 50 percent likely that hearing loss in the right ear was attributable to service, and more likely attributable to occupational noise exposure after service. 

In October 2013 on VA examination, an audiogram showed a hearing loss disability of the right ear under 38 C.F.R. § 3.385.  The audiogram showed that pure tone thresholds were:	






HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
55
65
75
LEFT
15
20
50
55
65

Speech recognition scores were 76 percent on the right and 72 percent on the left.

The VA examiner noted that right ear hearing was normal on the audiogram on separation from service, that after service the Veteran worked with sheet metal, that he started to use hearing protection in the 1980s, and that the Veteran first noticed impaired hearing in the early 1980s, 15 years after service.  The VA examiner concluded that the right ear hearing loss was not likely related to service.  

In April 2014 the Board obtained a VHA expert opinion from a physician in the  Otolaryngology.  The VHA expert expressed the opinion that it was less likely than not that the hearing loss in the right ear was due to noise exposure in service.  The VHA expert explained that the Veteran's hearing was within a normal range at the time of discharge from service and that the Veteran had a significant history of occupational noise exposure after service (35 years of nonmilitary noise exposure compared to 4 years of military noise exposure).  The VHA expert stated that also there may be natural attrition of hearing acuity with age.  The VHA expert did indicated that it was possible that a right ear hearing loss disability, not immediately obvious, may result in hearing loss later in life, but it was less likely than not that happened in the Veteran's case.

The VHA expert also expressed the opinion right ear hearing loss was not caused by or aggravated by the service-connected left ear hearing loss or tinnitus.





In August 2014, a private physician in an otolaryngology clinic considered the Veterans' history of tinnitus and decreased hearing for a number of years, which the Veteran first noticed in about 1965 to 1966 at the time he left service, that the Veteran spent 4 years in the Air Force in a noisy environment around jet aircraft, and after service the Veteran also worked in a noisy environment in a factory, where he wore hearing protection.  

Comparing the amount of time of and intensity to noise exposure in service to amount of time and of the intensity of noise exposure after service, the private physician concluded that it was at least as likely as not, that the right hearing loss in was due to noise exposure in service.

Service connection has been granted for a left ear hearing loss disability and for tinnitus due to noise exposure in service. 

Analysis 

The Veteran has a current right ear hearing loss disability under 38 C.F.R. § 3.385, which was first shown in February 1989 and subsequent on VA examinations in 2007 and in 2013.  

The Veteran is competent to describe noise exposure in service and the Veteran's statements are credible and consistent with his duties in the Air Force as an airplane mechanic, working on a flight line with jet aircraft.  

The last element necessary to establish service connection is a causal relationship between the present right ear hearing loss disability and noise exposure in service, the so-called "nexus" requirement.  There is medical evidence for and against this nexus requirement.  





The medical evidence in favor the claim consists of the opinion of a private physician, who practices in the field of otolaryngology.  The private physician considered the Veterans' history of tinnitus and decreased hearing and that the Veteran spent 4 years in the Air Force in a noisy environment around jet aircraft.  

The private physician then compared the amount of time of and intensity to noise exposure in service to amount of time of and intensity to noise exposure after service and concluded that it was at least as likely as not that the right hearing loss was due to noise exposure in service.

The medical evidence against the claim consists of the opinions of two VA audiologists who examined the Veteran in September 2007 and October 2013 and of a VHA expert.  The VA examiners and the VHA expert expressed the opinions that the right ear hearing loss disability was not at least as likely as not related to service.  The opinions were based, in part, on the fact that impaired right ear hearing was not present at the time of separation from service service.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008). 

When, after careful consideration of the entire record, a reasonable doubt arises regarding a material issue of fact, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 





Whereas here the same set of facts have resulted in contradictory conclusions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection.

As the positive and negative nexus opinions are of equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current right ear hearing loss disability under 38 C.F.R. § 3.385 is related to noise exposure in service, and reasonable doubt is resolved in the Veteran's favor. 

As the elements of direct service connection have been established, the Veteran prevails.  The Board need not address further the lay evidence or other theories of entitlement, such as presumptive service connection for a chronic disease or secondary service connection.


ORDER

Service connection for a right ear hearing loss disability is granted.


REMAND

In light of the grant of service-connected for a right ear hearing loss disability, the Vetean r.  In the decision above a right ear hearing loss disability is now also service-connected, making bilateral hearing loss the service-connected disability. 

Diagnostic Code 6100 of the Rating Schedule rates defective hearing from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz). To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 . 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Table VI is used to determine a Roman numeral designation (I through XI) for hearing based on a combination of the percent of speech discrimination and pure tone threshold average.  38 C.F.R. § 4.85(b) . 

These rating criteria are applied to assess one rating for a bilateral hearing disability.  The Court has held that a claim involving entitlement to service connection for one ear and entitlement to a higher rating for the other ear, such as is the case here, are inextricably intertwined.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  

As such, the bilateral hearing loss aspect of this claim must be remanded so that the RO can, in the first instance, consider whether a higher initial rating is warranted.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for an initial compensable evaluation for his service-connected bilateral hearing loss disability.  If the benefit sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


